Citation Nr: 1045781	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-28 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
spondylolisthesis of the 5th lumbar vertebra. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 


FINDING OF FACT

The Veteran's service-connected spondylolisthesis 5th lumbar 
vertebra disability is manifested primarily by subjective pain, 
forward flexion of the thoracolumbar spine limited to 72 degrees, 
and tenderness on palpation to the right lower back.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
service-connected spondylolisthesis of the 5th lumbar vertebra 
have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5239 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in May 2008 and March 
2009 letters and the claim was readjudicated in a May 2009 
statement of the case.  Mayfield, 444 F.3d at 1333.   

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran.  VA has obtained 
service treatment records.  The Veteran has been provided with a 
VA examination which addressed the current nature and severity of 
the Veteran's service-connected disability.  VA also has assisted 
the Veteran in obtaining relevant evidence.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  In summary, the Board finds 
that VA substantially has complied with the notice and assistance 
requirements of the VCAA and the Veteran is not prejudiced by a 
decision on the claim at this time.  

Increased Rating  

The Veteran maintains that he is entitled to a disability rating 
greater than 10 percent for his service-connected 
spondylolisthesis of the 5th lumbar vertebra.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2010); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board also must consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In the present case, where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

The Veteran's lumbar spine disability currently is rated under 38 
C.F.R. § 4.71a, DC 5239 (spondylolisthesis).  Disorders of the 
spine may be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees.  A 20 percent evaluation is 
appropriate where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, DC 5239.  Note (1) requires an evaluation of any 
associated objective neurological abnormalities, including, but 
not limited to, bowel, or bladder impairment, separately, under 
an appropriate diagnostic code.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months and a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes 
of evaluations under DC 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note 
(2).

In an October 2008 statement, the Veteran reports that he has 
difficulty sitting or standing for more than an hour, indicating 
that he believes this problem makes it hard to keep a job.  He 
further reports that he believes his difficulty in standing or 
sitting for more than an hour is due to nerve damage which is 
caused by his service-connected back disability.  

The Veteran underwent a VA examination in October 2008.  At the 
time, the Veteran reported that his low back pain has 
progressively worsened in the past six years by prolonged sitting 
or standing.  He estimates that he is able to sit for 
approximately 30 to 40 minutes until he has to change his 
position due to the pain.  The Veteran experiences pain in the 
right buttock area that radiates down to his mid-calf or heel.  
He denies having any weakness, locking, heat, or redness.  He 
reports some stiffness in his back associated with prolonged 
sitting.  He reports experiencing limited endurance with the 
inability to perform repetitive stooping.  He reports that his 
symptoms are fairly consistent and persistent without specific 
flares.  He is currently using Advil.  He denies the use of 
assistive devices, as well as surgery.  He does not experience 
any limitations of his daily living activities due to his 
condition.  He worked in construction and currently performs 
office work, where he sits at a computer.  He is unable to sit at 
a computer for prolonged periods of time due to his back 
condition.  He has not lost any jobs or missed any days from work 
due to his back disability.  

On examination in October 2008, the Veteran was able to walk to 
the examiner's office without assistance or distress.  He had a 
normal gait, as well as posture.  There was no evidence of 
muscular spasms.  Musculature of the back was normal.  There was 
tenderness on palpation to the Veteran's right lower back.  Range 
of motion testing demonstrated forward flexion to 72 degrees; 
extension to 22 degrees; lateral flexion to 22 degrees 
bilaterally; rotation to 25 degrees on the left; and rotation to 
20 degrees on the right.  The Veteran reported that he 
experienced pain of 2/10 at maximum forward flexion and flexion 
to the right.  Upon completion of the examination, the Veteran 
reported feeling pain of 4-5/10 due to the movements which 
aggravated his back.  On repetition, the examiner indicated that 
there were no changes in the current findings.  On neurological 
examination of the Veteran's lower extremities, straight leg 
raise was normal; there was no evidence of muscle atrophy; his 
strength was intact; sensation was intact to light touch; and his 
reflexes were 2+ symmetrical patellar and absent achilles 
bilaterally.  Upon examination, the examiner diagnosed the 
Veteran with spondylolisthesis of L5.    

The Board finds the preponderance of the evidence is against 
assigning a disability rating greater than 10 percent for the 
Veteran's service-connected spondylolisthesis of the 5th lumbar 
vertebra under DC 5239.  Regarding the October 2008 VA 
examination, there are no noted muscle spasms, guarding, abnormal 
gait, or abnormal spinal contour; indeed, the Veteran's gait was 
normal.  In addition, forward flexion has not been shown to be 
greater than 30 degrees but not greater than 60 degree(that 
examination noted forward flexion to 72 degrees) and the combined 
range of motion of his thoracolumbar spine was 183 degrees.  
Although the Veteran complains of pain, there are no noted 
objective findings of pain on range of motion maneuvers, 
including forward flexion and right lateral flexion; thus, the 
Board finds that the effects of pain reasonably shown to be due 
to the Veteran's service-connected low back disorder are, 
however, already contemplated by the 10 percent rating for his 
spondylolisthesis 5th lumbar vertebra.  38 C.F.R. §§ 4.40, 4.59; 
DeLuca, 8 Vet. App. at 202.  The October 2008 VA examination did 
not note any pain at 72 degrees flexion and the examiner 
indicated that there were no changes in the findings upon 
repetition.  Therefore, there was no additional loss of motion 
after repetitive motion testing and no objective evidence of 
further dysfunction in the form of atrophy, fatigability, 
weakness, or incoordination.  The Veteran also has not been 
diagnosed with degenerative disc disease; thus, a discussion of 
an increase in disability rating under DC 5243 is not necessary.  
The Veteran further has not identified or submitted any competent 
evidence demonstrating that his service-connected low back 
disability is more disabling than currently evaluated.

The Board has considered whether a separate evaluation is 
warranted for neurological symptoms associated with the Veteran's 
service-connected spondylolisthesis of the 5th lumbar vertebra.  
With respect to neurological symptoms, the record includes the 
Veteran's October 2008 complaint of pain with prolonged sitting 
or standing, which he believes is due to nerve damage associated 
with his back.  Subsequently, during the October 2008 VA 
examination, the Veteran reported experiencing pain in the right 
buttock area that radiates down to his mid-calf or heel.  The 
Board notes that the Veteran is competent to report the symptoms 
he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Despite his neurological complaints, the weight of the evidence 
does not warrant assignment of a separate rating.  Neurological 
examination of the Veteran's lower extremities  in October 2008 
demonstrated normal straight leg raising.  His strength was 
intact.  Sensation was intact to light touch.  His reflexes were 
2+ symmetrical patellar and absent Achilles bilaterally.  There 
also was no evidence of muscle atrophy.  The absence of 
documented neurological disability is found to be more probative 
than the Veteran's reported subjective complaints.  Therefore, 
the Board finds there is no basis to award a separate disability 
rating for a neurological impairment associated with the 
Veteran's service-connected spondylolisthesis of the 5th lumbar 
vertebra disability.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected low back 
disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when raised 
by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected low back disability is not inadequate 
in this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
service-connected low back disability.  Moreover, the evidence 
does not demonstrate other related factors such as marked 
interference with employment and frequent hospitalization.  
During the October 2008 VA examination, the Veteran reported that 
he currently worked construction as well as office work where he 
sat at a computer.  The examiner specifically noted that the 
Veteran had not lost any jobs or missed any days from work due to 
his back disability.  In light of the above, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
 

ORDER

Entitlement to a disability rating greater than 10 percent for 
spondylolisthesis of the 5th lumbar vertebra is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


